                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                     CR 16-30--M-DLC
                       Plaintiff,

          vs.                                         ORDER

  JAMES EARL HUDSON,

                       Defendant.

      Before the Court is Defendant Jatnes Earl Hudson's Motion for Early

Termination of Supervised Release. (Doc. 27.) The United States does not object

to the motion. Hudson has successfully completed over two-thirds of his term of

supervised release, and the Court grants the motion.

      A court may "terminate a term of supervised release ... at any time after the

expiration of one year of supervised release ... if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice." 18

U.S.C. § 3583(e)(l). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.

      Here, "the history and characteristics of the defendant" counsel in favor of

granting Hudson's motion. 18 U.S.C. § 3553(a)(l). Hudson was released from

                                          -1-
prison on December 26, 2017 and is scheduled to be released from supervision on

December 26, 2020. He has a stable residence and appears to pose no threat to the

community. Hudson has successfully complied with all conditions of his

supervision. The Court is convinced that the interests of justice and Hudson's

success to date justify early termination of probation.

      Accordingly, IT IS ORDERED that Hudson's Motion (Doc. 27) is

GRANTED. The term of supervised release imposed by the February 17, 2017

Judgment is TERMINATED as of the date of this Order. Hudson is hereby

DISCHARGED from the sentence of supervised release in this case.
                       ~
      DATED this 2.0 day of February, 2020.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
